Matter of Rohrback v Monaco (2019 NY Slip Op 04850)





Matter of Rohrback v Monaco


2019 NY Slip Op 04850


Decided on June 14, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


674 CAF 17-02167

[*1]IN THE MATTER OF MONICA ROHRBACK, PETITIONER-APPELLANT,
vKENNETH MONACO, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.

	Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered August 9, 2017 in a proceeding pursuant to Family Court Act article 8. The order granted the motion of respondent to dismiss the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Whitney v Whitney [appeal No. 3], 154 AD3d 1295, 1295 [4th Dept 2017]; Matter of Orzech v Nikiel, 91 AD3d 1305, 1306 [4th Dept 2012]).
Entered: June 14, 2019
Mark W. Bennett
Clerk of the Court